Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED NON-FINAL ACTION
This is the initial Office Action (OA), on the merits, based on the 16/723,408 application filed on December 20, 2019.  Claims 46-56, 67 and 68 are pending and have been fully considered.  The examined claims are directed to a method.	
Information Disclosure Statement
	The Examiner has considered the information disclosure statement (IDS) submitted on 06/14/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Due to the large number of documents, Examiner was unable to thoroughly review each document in the available search and examination time.  If Applicant believes there are specific documents, or parts thereof, that are highly relevant or material to the patentability of the instant claims, Examiner suggests that Applicant specifically identify such documents and note the relevant portions thereof.  See MPEP §2004, item 13.  Please refer to the signed copy of the PTO-1449 form attached herewith.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 46-56, 67 and 68 are objected to because of the following informalities:  Claim 46 initially mentions ‘a reciprocating diaphragm-based blood pump,’ then ‘the blood pump.’  Assuming these are the same, Applicant should clarify.  For example, Applicant could bracket the shorter version such as (blood pump), after the first appearance of reciprocating diaphragm-based blood pump, or change the language to something such as “a blood pump comprising a reciprocating diaphragm.”
Claims 47-56, 67 and 68 depend on claim 46.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 46-56, 67 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The type of pressure measured or sensed by the pressure sensor and monitored by the controller is unclear.  Is it fluid pressure, air pressure or some other type of pressure?
Also, the concept of “causing the application of a time-varying pressure waveform on the blood pump diaphragm during a fill-stroke of the blood pump” is unclear.  For example, how is the pressure delivered?  Does this imply controlling a change in fluid pressure within the chamber? What causes the application of the waveform to the blood pump?  Is a specific structure necessary for carrying out this operation?
Also, the controller initiates a procedure to pause or stop the dialysate pump.  However, the ‘procedure’ is not stated, if such procedure is different from merely pausing or stopping the dialysate pump.
Claim 56 recites the limitation "the dialyzer" in the third and fourth lines.  There is insufficient antecedent basis for this limitation in the claim.
Claims 47-56, 67 and 68 depend on claim 46.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 46-56, 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Wilt et al. (US20130020237) in view of  
In the patentability analysis below, the italicized portions represent manipulative steps, whereas the bolded portions represent structure.  The analysis considers the alternate concepts of the various embodiments in a particular reference.
	Regarding claims 46-50, 52-56 and 68, Wilt et al. (Wilt) discloses a method for controlling fluid flow in a hemodialysis apparatus  (Abstract; [0048], [0052], [0077]) comprising: 
a controller receiving information from a pressure sensor in a control chamber of a reciprocating diaphragm-based blood pump ([0308], [0346], [0507], [0573], [0574], [0579]); 
the controller causing the application of a time-varying pressure waveform on a diaphragm of the blood pump during a fill-stroke of the blood pump ([0017], [0019], [00041], [0307], [0346], [0350], [0523], [0533], [0542], where the pressure information can include a time-varying pressure waveform applied on a blood pump); 
the controller monitoring a pressure variation in the control chamber measured by the pressure sensor ([0054], [0077]-[0080], [0516], [0518], [0533], [0563], where the safety critical information included information related to fluid pressure, where the measured fluid pressure can vary, and where the computer can be a controller or vice versa); 
the controller comparing the measured pressure variation to a pre-determined value ([0538]-[0542], [0560]-[0565], where a pre-determined threshold value is related to end-of-stroke for the blood and dialysate pumps and where a control pressure (pre-determined pressure) is noted); and 
the controller initiating a procedure to pause or stop a dialysate pump of the hemodialysis apparatus if the magnitude of the measured pressure variation deviates from the pre-determined value ([0006], [0010], [0019], [0523], [0999], [1009], [1013], where controller can cause valve closes based on pressure readings). 
Therefore Wilt discloses the claimed invention, except where all the manipulative steps are clearly integrated in a single embodiment.  However, to one of ordinary skill in the art when the claimed invention was effectively filed, it would have been obvious to apply the various teachings of Wilt to incorporate into a unified method for controlling a hemodialysis device to provide improved system control in the interest of increased patent safety.
Additional Disclosures Included: Claim 47: The method further comprises the controller comparing a pressure variation in the control chamber measured by the pressure sensor with a target signal or target pressure variation induced by the controller, and the controller initiating a procedure to pause or stop the dialysate pump if a deviation between the measured pressure variation and the target signal or pressure variation is greater than a pre-determined value ([0352], [0538], [0560] – [0565] and claim 46 analysis; alternatively, since it is know what pressure deviation is tolerable, it would have been obvious to pause or stop the dialysate pump if a deviation between the measured pressure variation, whether an increase or decrease in pressure, and the target signal or pressure variation is greater than a pre-determined value to increase patient safety ([0004], [0052]-[0054])); Claim 48: The method further comprises the controller comparing a measured pressure in the control chamber with a target signal or pressure during time periods when an absolute value of the applied pressure is decreasing, and the controller initiating a procedure to pause or stop the dialysate pump if a deviation between the measured pressure and the target signal or pressure is greater than a predetermined value (claim 46 and 47 analysis); Claim 49: The controller performs the comparison by calculating a cross-correlation value between the measure pressure variation and the target signal or pressure variation, and the controller initiates the procedure to pause or stop the dialysate pump if the cross-correlation value is less than a pre-determined value (Wilt, [0535], [0536], [0541]-[0543]); Claim 50: The controller calculates a phase-insensitive cross-correlation value ([0555], [0556]); Claims 52 and 68: The method further comprises the controller calculating a filtered or averaged cross-correlation value during a fraction of a pump fill-stroke period, and re-calculating one or more additional filtered or averaged cross-correlation values during one or more successive fractions of the fill-stroke period, and determining whether to initiate the procedure to pause or stop the dialysate pump by comparing a highest filtered or averaged cross-correlation value during said fill-stroke period with the pre-determined value ([0535], [0546], [0562]); Claim 53: The time-varying pressure waveform comprises a sinusoidal pressure waveform ([0523]-[0525], [0533]); Claim 54: The controller controls the application of the pressure waveform by controlling a variable restriction valve interposed between the control chamber and a source of positive or negative pressure ([0068], [0077]-[0080], [0296], [0312]); Claim 55: The source of positive or negative pressure comprises a source of positive or negative pneumatic pressure ([0041], [0066]-[0068], [0343], [0484]); Claim 56: The dialysate pump comprises a reciprocating diaphragm-based pump, wherein the pre-determined value is based on a pressure over a period of time generated by the blood pump that provides sufficient pressure in a blood compartment of the dialyzer to allow the dialysate pump to receive a full stroke-volume of fluid from the dialyzer ([0041], [0069], [0080], [0538], [0540], [0542], [0555], [0557], [0559], [0560], where such a pump is capable of providing sufficient pressure in a blood compartment of the dialyzer to allow the dialysate pump to receive a full stroke-volume of fluid from the dialyzer). 
Regarding claims 51 and 67, Wilt discloses the method of claim 49, except wherein the controller signals the dialysate pump to pause or stop only if the cross-correlation value is less than the pre-determined value for two or more consecutive blood pump fill-strokes. 
However, at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to choose an appropriate threshold for signaling the dialysate pump and it would have been reasonable to pause or stop only if the cross-correlation value is less than the pre-determined value for two or more consecutive blood pump fill-strokes to confirm a prior reading and to avoid false or unnecessary signals ([0350]-[0352], [0752], [0764]).
Additional Disclosure Included: Claim 67: The controller signals the dialysate pump to pause or stop only if the cross-correlation value is less than the pre-determined value for two or more consecutive blood pump fill-strokes (claim 51 analysis).
Conclusion
Examiner recommends that Applicant carefully review each identified reference and all objections/rejections before responding to this office action to properly advance the case in light of the pertinent objections/rejections and the prior art.  With respect to the patentability analysis, Examiner has attempted to claim map to one or more of the most suitable structures or portions of a reference.  However, with respect to all OAs, Examiner notes that citations to specific pages, columns, paragraphs, lines, figures or reference numerals, in any prior art or evidentiary reference, and any interpretation of such references, should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably disclosed and/or suggested to one having ordinary skill in the art.  The use of publications and patents as references is not limited to what one or more applicant/inventor/patentee describes as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.  MPEP §2123.
Examiner further recommends that for any substantive claim amendments made in response to this Office Action, or to otherwise advance prosecution, or for any remarks concerning support for added subject matter or claim priority, that Applicant include either a pinpoint citation to the original Specification (i.e. page and/or paragraph and/or line number and/or figure number) to indicate where Applicant is drawing support for such amendment or remarks, or a clear explanation indicating why the particular limitation is implicit or inherent to the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/
Examiner, Art Unit 1779